Sullivan, J. P.,
concurs in part and dissents in part in a memorandum as follows: While I concur in the reversal on the issue of forum non conveniens, I disagree with the majority’s conclusion that there are factual issues with respect to NCR’s relationship with Green Light. Accordingly, I would also grant summary judgment dismissing the complaint as against NCR.
The majority relies primarily on the licensing agreement between National Car Rental Systems International (National-International), which has been licensed and franchised by NCR to conduct a vehicle renting business, and Green Light. The only provisions of this agreement which arguably establish a nexus between NCR and Green Light relate to Green Light’s obligations with respect to insurance and indemnification. NCR is not even a party to the agreement. In any event, it can hardly be said that these requirements form the basis of an agency relationship, or that such a relationship is created by the agreement alone.
The majority also refers to the fact that a NCR logo appears on the rental agreement between Green Light and Kalmanoff. This is of no legal significance. While the licensing agreement requires National-International to make available its signs, letterheads and standard rental agreements to Green Light and permits Green Light to use the National Car Rental name, Green Light is required to follow such name by the word "licensee”.
Nor is a question of fact created by Kalmanoffs statement that he "made a telephone reservation [for the vehicle involved in the accident] through [NCR] by dialing a number listed in the telephone directory”. Such an ambiguity-laden statement is probative of nothing. What is significant is Kalmanoffs failure to state that the telephone number was listed in NCR’s name. Thus, there is no evidentiary basis for his conclusion that he made the reservation "through” NCR; indeed, that is precisely the issue in dispute. In sum, the circumstances upon which the majority relies, at best, suggest only the most tenuous of connections between the two entities and are insufficient to defeat summary judgment.
The majority’s reliance on Fried v Seippel (170 AD2d 303) and Fogel v Hertz Intl. (141 AD2d 375), cited by Fried, is misplaced. First of all, the defendant in Fogel was the licensor of the entity which rented the vehicle involved in the acci*84dent, rather than a licensor of another entity that in turn licensed the entity which rented the vehicle, as is the case here. Moreover, the licensor in Fogel owned 75% of the licensee’s stock and they shared a common board member. There is no evidence in this record of such a relationship, nor indeed any relationship between NCR and Green Light.